Citation Nr: 0923336	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-31 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of service connection for 
residuals of thoracic fusion with scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

When the case was last before the Board in January 2008, it 
was remanded for additional development.

Pursuant to the January 2008 Board remand, the Veteran 
underwent a VA examination in January 2009.  The report of 
that examination contains diagnoses of severe L5-S1 
degenerative disc disease and sacroiliac joint strain, which 
the examiner opined are "at least as likely as not caused by 
military service."  These matters are referred to the RO for 
appropriate action.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Board issued a decision on April 
27, 2009, which denied restoration of service connection for 
the Veteran's residuals of thoracic fusion with scoliosis.  
However, prior to the dispatching of the April 27, 2009 
decision, additional argument from the appellant was 
received.  Therefore, the Board decision of April 27, 2009 
failed to provide the Veteran due process under the law.  
Accordingly, in order to prevent prejudice to the Veteran, 
the Board's April 27, 2009 decision that denied restoration 
of service connection for residuals of thoracic fusion with 
scoliosis must be vacated, and a new decision will be entered 
as if the April 27, 2009 decision by the Board had never been 
issued.


FINDINGS OF FACT

1.  In a March 2004 rating decision, service connection was 
granted for residuals of thoracic fusion with scoliosis.

2.  A November 2005 rating decision severed service 
connection for the Veteran's residuals of thoracic fusion 
with scoliosis.

3.  The March 2004 rating decision which granted service 
connection for residuals of thoracic fusion with scoliosis 
was based on clear and unmistakable error.


CONCLUSION OF LAW

The criteria for severance of service connection for 
residuals of thoracic fusion with scoliosis are met.  38 
U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. §§ 
3.103(b)(2), 3.105(d), 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in January 2004, September 
2004, April 2005, and February 2008, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the Veteran and the types 
of evidence that will be obtained by VA.  Additionally, the 
February 2008 notice letter informed the Veteran as to 
disability ratings and effective dates.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in February 2009, 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, and 
private treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran, his friends, and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Severance of Service Connection Legal Authority

Once service connection has been granted, the award of 
service connection will be severed only where evidence 
establishes that the original grant of service connection was 
clearly and unmistakably erroneous, and only after certain 
procedural safeguards have been met.  Daniels v. Gober, 10 
Vet. App. 747 (1997); 38 C.F.R. § 3.105(d).

A finding of clear and unmistakable error (CUE) requires: (1) 
that either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) that the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made"; and (3) that a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)).

CUE is a very specific and a very rare kind of "error."  It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of could not be clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell, 3 Vet. App. at 313).

CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  Mere disagreement with how the RO evaluated the 
facts is inadequate for a determination of CUE.  See Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

The CUE standard that applies to a veteran's CUE challenge to 
a prior adverse determination under Section 3.105(a) is also 
applicable to VA's severance determination under Section 
3.105(d).  VA has the burden of proof to establish that the 
original grant was clearly and unmistakably erroneous.  The 
proof required to meet this burden is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of clear and unmistakable error.  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

The severance decision focuses--not on whether the original 
decision was clearly erroneous--but on whether the current 
"evidence establishes that [service connection] is clearly 
erroneous."  Stallworth v. Nicholson, 20 Vet. App. 482 
(2006).

The evidence that may be considered in determining whether 
severance is proper under 38 C.F.R. § 3.105(d), however, is 
not limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); Venturella v. Gober, 10 Vet. App. 340, 
342-43 (1997).  Because 38 C.F.R. § 3.105(d) specifically 
contemplates that a change in diagnosis or change in law or 
interpretation of law may be accepted as a basis for 
severance, the regulation contemplates the consideration of 
evidence acquired after the original grant of service 
connection.  Id.

Analysis

Initially, the Board notes that the Veteran was given proper 
notice and appropriate time to respond before service 
connection for her residuals of thoracic fusion with 
scoliosis was severed.  38 C.F.R. § 3.105(d).  The RO 
proposed to severe service connection for thoracic fusion 
with scoliosis in an April 2005 rating decision.  The Veteran 
was advised in an April 2005 letter of the proposed 
severance, and informed that she could submit evidence and 
request a hearing within 60 days of the proposed severance.  
Thereafter, by rating decision dated in November 2005, the RO 
severed service connection for thoracic fusion with 
scoliosis, effective February 1, 2006.

In the present case, the RO granted service connection for 
residuals of thoracic fusion with scoliosis in a March 2004 
rating decision.  The March 2004 rating decision found that 
the Veteran's residuals of thoracic fusion with scoliosis are 
directly related to military service.  The March 2004 VA 
examination on which the rating decision was based states 
that the Veteran underwent a spinal fusion in October 1966.  
The report also indicates that when the Veteran entered 
active service, she was given a waiver and passed the 
physical exam.  

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Additionally, veterans are presumed to be in sound medical 
condition at the time of entry into service except for 
defects actually noted when examined for entry into service.  
This presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of the veteran being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder has not been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

The medical evidence of record indicates, and the Veteran 
stated at the Board hearing, that when the Veteran was 
approximately 13 years old she underwent thoracic spinal 
fusion surgery due to scoliosis.  Although this was not noted 
at service entry, the evidence clearly and unmistakably 
establishes the existence of this disability prior to 
service.  

With regard to whether the preexisting disability was 
aggravated during service, the medical evidence shows that it 
was not.  Specifically, the January 2005 VA examiner provided 
a February 2005 addendum to the January 2005 VA exam report.  
After reviewing the service treatment records and examining 
the Veteran, the examiner opined that the Veteran's residuals 
of thoracic fusion with scoliosis were not aggravated by 
military service.  In addition, the January 2009 VA examiner, 
who also thoroughly reviewed the claims folder, to include 
service and post service treatment records, opined that there 
is no objective medical evidence of worsening of the 
Veteran's scoliosis in the military.  There is no contrary 
medical opinion of record.  

Argument from the Veteran, received in April 2009, indicates 
that the Veteran is of the opinion that her homeless status 
affected the RO's decision to sever service connection for 
residuals of thoracic fusion with scoliosis.  In the 
Veteran's statement, she argued that although she was able to 
participate in team sport activities when she first entered 
the U.S. Army, she was unable to participate in the same 
activities at the end of her service.  She said that she 
struggled to walk to sick call and was incapacitated due to 
back pain during service.  She supplied a timeline of events 
detailing her activities, responsibilities, and her physical 
capabilities throughout her military career.  She stressed 
that she fought to enter the U.S. Army (she stated that she 
had to get a waiver from the Surgeon General) and was open 
and honest about her spinal fusion prior to service.  She 
stated that during the last three years of her service she 
endured intense pain triggered just by daily living.  In 
essence, she argued that her back condition was permanently 
aggravated during service.  

The Board finds that, in consideration of the entire evidence 
of record, reasonable minds could only logically conclude 
that the Veteran's own statements and the medical evidence of 
record show that her residuals of thoracic fusion with 
scoliosis existed prior to service.  Likewise, the only 
pertinent medical evidence of record concludes that there was 
no permanent aggravation of this disability during service.  
It is undebatably clear that the statutory and regulatory 
provisions extant at the time were incorrectly applied in 
granting service connection.  The Board finds that this error 
is undebatable and of the sort which clearly, had it not been 
made, would have manifestly changed the outcome.

Consequently, service connection for residuals of thoracic 
fusion with scoliosis is not established.  In this regard, 
the law does not offer any basis for granting service 
connection for a preexisting disability which underwent no 
permanent increase in severity during military service.  
Accordingly, the Board finds that the March 2004 grant of 
service connection for residuals of thoracic fusion with 
scoliosis was properly severed.

Upon consideration of all of the evidence of record, the 
Board finds that the March 2004 allowance of service 
connection for residuals of thoracic fusion with scoliosis 
was clearly and unmistakably erroneous.  Service connection 
for residuals of thoracic fusion with scoliosis should not 
have been granted and was appropriately severed in accordance 
with the procedures set forth for such actions.





ORDER

The April 27, 2009 Board decision denying restoration of 
service connection for residuals of thoracic fusion with 
scoliosis is vacated.

Entitlement to restoration of service connection for 
residuals of thoracic fusion with scoliosis is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


